DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 14-29 and 33, species of claim 21 in the reply filed on 3/29/2022 is acknowledged. The traverse is on the ground that Groups I-III share the common technical feature of general formula (I), the argument is not persuasive because the common technical feature should be the whole composition if there is one, instead of a single ingredient. Otherwise, there would always be a common technical feature among claims related to organic chemistry, e.g. a common technical feature of carbon atoms between alcohol and styrene, but which is not how the law should be interpreted. 
Claims 20, 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 3/29/2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains three paragraphs.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 21 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of A, B and C”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19, 21-29, 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formula (I) wherein Rc is CnH2n group with n being 4-18, does not reasonably provide enablement for Formula (I) as instantly claimed wherein Rc is a saturated linear aliphatic hydrocarbon based chain comprising from 4-26 carbon atoms and optionally comprising one or more heteroatoms. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "optionally comprising one or more heteroatoms", is inclusion of numerous heteroatoms and combinations thereof. Furthermore, the predictability of the invention by selecting suitable substituents from an infinitely large number of groups would be unknown to one of ordinary skill; some species may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a heteroatoms to make the invention. 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formula (I) wherein RA and RB are those in claims 20-21, does not reasonably provide enablement for Formula (I) as instantly claimed wherein Ra and Rb are a hydrocarbon based group comprising from 4-200 carbon atoms and optionally comprising one or more heteroatoms. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "optionally comprising one or more heteroatoms", is inclusion of numerous heteroatoms and combinations thereof. Furthermore, the predictability of the invention by selecting suitable substituents from an infinitely large number of groups would be unknown to one of ordinary skill; some species may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a heteroatoms to make the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19, 21, 23, 25-26, 28-29, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN106349723).
In setting forth this rejection a machine translation of CN106349723 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Claim(s) 14-19, 21, 23, 25-26 : Li teaches a composition comprising bitumen and a high temperature modifier, the modifier is N,N-hexane-1,6-diyldistearamide [0007, 0019, 0113, example 5]. The amount of the high temperature modifier is 2wt%. The composition can be made into a waterproofing membrane which is solid. 
Claims 28-29, 33: It is noted that “in divided form”, “in the form of pellets or blocks” and “is a surface dressing, a hot surfacing mix….” are all intended use limitations. The composition of Li is capable of being used as claimed.  
Claim(s) 14-19, 21, 23, 25-26, 28-29, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al (CN107286684).
In setting forth this rejection a machine translation of CN107286684 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Claim(s) 14-19, 21, 23, 25-26: Zeng teaches a composition comprising bitumen and an organic auxiliary, the organic auxiliary is N,N’-(imino-2,1-ethyl diyl) bisoctadecanamide [0019, 0022, claims]. The amount of the organic auxiliary is 0.5-5wt%, the amount of asphalt is 30-70 wt%. The composition can be made into a waterproofing membrane which is solid. 
Claims 28-29, 33: It is noted that “in divided form”, “in the form of pellets or blocks” and “is a surface dressing, a hot surfacing mix….” are all intended use limitations. The composition of Li is capable of being used as claimed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (CN107286684).
Zeng teaches a composition comprising bitumen and an organic auxiliary, the organic auxiliary is N,N’-(imino-2,1-ethyl diyl) bisoctadecanamide [0019, 0022, claims]. The amount of the organic auxiliary is 0.5-5wt%, the amount of asphalt is 30-70 wt%. The composition can be made into a waterproofing membrane which is solid. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 14-19, 21-29, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mariotti et al (US 2017/0226320).
Claim(s) 14-19, 21-29: Mariotti teaches bitumen pellets comprising bitumen and a compound of formula (II), 
    PNG
    media_image1.png
    17
    240
    media_image1.png
    Greyscale
, X can be a linear saturated hydrocarbon based chain having 1-22 carbon atoms, m and n are 0 or 1, R and R’ are hydrocarbon based chain having 1-22 carbon atoms (claims). The pellets comprise 0.1-5 wt% of formula (II) compound, and more than 90wt% of bitumen (examples).  
Mariotti et al. does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Claim 33: It is noted that “is a surface dressing, a hot surfacing mix….” are all intended use limitations. The composition is capable of being used as claimed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 14-19, 21-24, 28-29, 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,242,287. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘287 claims a composition of bitumen and a compound of formula (II).
Claims 14-19, 21-24, 28-29, 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-8 of U.S. Patent No.10,683,422. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘422 claims a composition of bitumen and a compound of formula (II).
Claims 14-19, 21-24, 28-29, 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 ,4, of U.S. Patent No.11,021,397. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘397 claims a composition of bitumen and a compound of formula (II).
Claims 14-19, 21-24, 28-29, 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-8, 11 of U.S. Patent No.10,131,788. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘788 claims a composition of bitumen and a compound of formula (I).
Claims 14-19, 21-29, 33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-29 of copending Application No. 17/270,374. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘374 claims a composition of bitumen and a compound of formula (I) or (II).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14-19, 21-29, 33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-30 of copending Application No. 17/270,351. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘351 claims a composition of bitumen and a compound of formula (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763